Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-8, 10-14, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deisenhofer (WO 2006/024257) in view of Matsumoto et al. (JP 2001-257130).

    PNG
    media_image1.png
    273
    954
    media_image1.png
    Greyscale

Regarding claim 1, Deisenhofer discloses in fig. 2, a tantalum capacitor [0003], comprising:
first (left) and second (right) surfaces facing in a first direction, third (front) and fourth (back) surfaces facing in a second direction, and fifth (top) and sixth (bottom) surfaces facing in a third direction;
a tantalum body [0009] having one surface through which a wire (22) is exposed in the first direction; and
a substrate (upper portion of 1 - see annotated figure above) on which the tantalum body (2) is mounted in the third direction,
the substrate comprises a positive electrode connection portion (see annotated figure above) connected to the tantalum wire (22); a negative electrode connection portion (see annotated figure above) connected to the tantalum body (2); a positive electrode terminal (see annotated figure above) connected to the positive electrode connection portion and exposed to the sixth surface (bottom); and a negative electrode terminal (see annotated figure above) connected to the negative electrode connection
portion (see annotated figure above) and exposed to the sixth surface (bottom), and
side surfaces of the positive and negative electrode connection portions are entirely embedded in the substrate (see annotate figure above and fig. 5), and
the positive electrode connection portion and the positive electrode terminal are discrete layers from each other (see annotated figure above), and the negative electrode connection portion and the negative electrode terminal are discrete layers from each other (see annotated figure above). 
Deisenhofer discloses the claimed invention except for the solid electrolytic capacitor is a tantalum capacitor having a tantalum wire that is exposed in the first direction and the substrate is an organic-inorganic composition substrate.
Matsumoto et al. disclose a tantalum capacitor, comprising: first and second surfaces facing in a first direction (fig. 1 — right, left or left, right), third and fourth
surfaces facing in a second direction (fig. 1 — front, back or back, front fig. 2), and fifth and sixth surfaces facing in a third direction (fig. 1 — top, bottom, or bottom, top); a tantalum body (1, [0001]) having one surface (left) through which a tantalum wire (11, [0018]) is exposed in the first direction (fig. 1 -- left — right); and a substrate that is an organic-inorganic composite (glass epoxy — [0010]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Deisenhofer with a tantalum solid electrolytic capacitor having a tantalum wire that is exposed from the tantalum anode; and an organic-inorganic composite substrate since such a modification would form a solid electrolytic capacitor having an anode lead having good electroconductivity and mechanical properties, and a substrate having good chemical resistance, low terminal conductivity and is light weight.  
 Regarding claim 2, Deisenhofer discloses in fig. 2 a tantalum capacitor [0003], comprising: 
first (left) and second (right) surfaces facing in a first direction, third (front) and fourth (back) surfaces facing in a second direction, and fifth (top) and sixth (bottom) surfaces facing in a third direction;
a tantalum body [0009] having one surface through which a wire (22) is exposed in the first direction; and
a substrate (11) on which the tantalum body (22) is mounted in the third direction,
wherein the substrate comprises a first layer (bottom part – 11) having a substrate mounting surface(bottom part - 11), through which the tantalum capacitor is mounted, and a second layer (top part – 11) on which the tantalum body (22) is mounted, and the first layer (top) and the second (bottom) layer are in direct contact with each other (fig. 2), and an uppermost surface (top) of the first layer (bottom part 11) is coplanar with a lowermost surface (bottom) of the second layer (top part 11).
Regarding claim 4, Deisenhofer discloses in fig. 2, each of the positive electrode terminal (see annotated fig 2 above) and the negative electrode terminal (see annotated figure above) has a length (left to right), greater than a thickness (see annotated fig 2 above).
Regarding claim 5, Deisenhofer discloses in fig. 2 each of the positive electrode connection portion (see annotated fig. 2 above) and the negative electrode connection portion (see annotated fig. 2 above) has a length greater than a thickness (see annotated fig. 2 above).
Regarding claim 6, Deisenhofer discloses in fig. 2, a lower surface (bottom) of the positive electrode connection portion (see annotated fig. 2 above) and an upper surface (top) of the positive electrode terminal (see annotated fig. 2 above) are disposed to be in contact with each other, and
a lower surface (bottom) of the negative electrode connection portion (see annotated fig. 2 above) and an upper surface (top) of the negative electrode terminal (see annotated fig. 2 above) are disposed to be in contact with each other.
Regarding claim 7, Deisenhofer discloses in fig. 2, a positive electrode junction portion (4 and/or 12a) disposed on the substrate (top 11), and
the positive electrode junction portion (4 and/or 12a) is connected to the positive electrode connection portion (see annotated fig. 2 above) and the tantalum wire (22).
Regarding claim 8, Deisenhofer discloses in fig. 2, the positive electrode junction portion (4 and/or 12a) is arranged between the positive electrode connection portion and the tantalum wire (22) with respect to the third direction.
Regarding claim 10, Deisenhofer discloses in fig. 2, the positive electrode connection portion (see annotated fig. 2 above) and the positive electrode terminal (see annotated fig. 2 above) have different lengths from each other in the first direction. 
Regarding claim 11, Deisenhofer discloses in fig. 2, the length of the positive electrode connection portion is smaller than the length of the positive electrode terminal (see annotated fig. 2 above).
Regarding claim 12, Deisenhofer discloses the positive electrode connection portion is skewed in any one direction of the first direction with respect to the positive electrode terminal (see annotated fig 2 above).
Regarding claim 13, Deisenhofer discloses the positive electrode connection portion is skewed towards the first surface (left), and away from the tantalum body (2) in the first direction, with respect to the positive electrode terminal (see annotated figure above).
Regarding claim 14, Deisenhofer discloses in fig. 2, the positive electrode connection portion and the positive electrode terminal are spaced apart from the first surface (left – see annotated fig. 2 above), and
the negative electrode connection portion and the negative electrode terminal are spaced apart from the second surface (right – see annotated fig. 2 above).
	Regarding claim 16, Deisenhofer discloses disclose the positive electrode portion (see annotated fig. 2 above) comprises a positive electrode extension portion (arbitrary area – upper portion of the positive electrode portion), and the negative electrode connection portion comprises a negative electrode extension portion (arbitrary area – upper portion of the negative electrode portion). 
Regarding claim 18, Matsumoto et al. teach that the substrate (top – 11) comprises a curable resin (epoxy) and an inorganic filler (glass – [0010]).
Regarding claim 21, Deisenhofer discloses a molding portion [0044] covering the tantalum body (22).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deisenhofer (WO 2006/024257) and Matsumoto et al. (JP 2001-257130),  as applied to claim 1 above, and further in view of Tokashiki et al. (US 2009/0244814).
Regarding claim 9, Deisenhofer discloses the claimed invention except for the positive electrode connection portion and the positive electrode terminal have substantially same lengths as each other in the first direction.
Tokashiki et al. disclose a solid electrolytic capacitor, wherein the solid electrolytic capacitor comprising a positive electrode connection portion (3) and a positive electrode terminal (7), wherein the positive electrode connection portion and the positive electrode terminal have substantially same lengths as each other in a first direction (left to right).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the solid electrolytic capacitor of Deisenhofer so that the positive electrode connection portion and the positive electrode terminal have substantially same lengths as each other in the first direction, since such a modification would form an anode termination having the desired number of connection points and  electrical properties.

Claim(s) 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deisenhofer (WO 2006/024257) and Matsumoto et al. (JP 2001-257130), as applied to claims 1 and 16 above, and further in view of Ihara (US 2011/0032662).
Regarding claim 15, Deisenhofer discloses the claimed invention except for the positive electrode connection portion and the positive electrode terminal are exposed to the first surface, and the negative electrode connection portion and the negative electrode terminal are exposed to the second surface.
lhara discloses a solid electrolytic capacitor comprising a positive electrode connection portion (33) and a positive electrode terminal (3) that are exposed to the first surface (right), and the negative electrode connection portion (top of 4) and the negative electrode terminal (@41) that are exposed to the second surface (right).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the solid electrolytic capacitor where the positive electrode connection portion and the positive electrode terminal are exposed to the first surface, and the negative electrode connection portion and the negative electrode terminal are exposed to the second surface, since such a modification would form a capacitor having improved volumetric efficiency.
Regarding claim 17, Deisenhofer discloses the claimed invention except for the positive electrode extension portion is exposed to the first surface and the negative electrode extension portion is exposed to the second surface.
lhara discloses a solid electrolytic capacitor comprising a negative electrode extension portion (top 41) that is exposed to a second surface (left).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the solid electrolytic capacitor where the positive electrode extension portion is exposed to the first surface and the negative electrode extension portion is exposed to the second surface, since such a modification would form a capacitor having improved volumetric efficiency.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deisenhofer (WO 2006/024257) and Matsumoto et al. (JP 2001-257130), as applied to claim 1 above, and further in view of applicant’s admitted prior art (AAPA).
Regarding claim 19, Deisenhofer discloses the claimed invention except for the epoxy is a photocurable epoxy.
AAPA discloses photocurable epoxy is a well-known substrate material.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the substrate of Saito using a photocured resin, since such a modification would form the substrate using a process requiring less energy (as compared to heat-curing).
Regarding claim 20, the modified Deisenhofer discloses the substrate comprises a glass epoxy.
However, the modified Deisenhofer does not specifically state that the filler is at least one selected from a group consisting of silica (SiO2), alumina (Al2O3), silicon carbide (SiC), barium sulfate (BaSO3), talc, mud, mica powder, aluminum hydroxide (AI2ZOHS), magnesium hydroxide (Mg (OH) 2),calcium carbonate (CaCO3), magnesium carbonate (MgCO3), magnesium oxide (MgO), boron nitride (BN), aluminum borate (AIBOS3), barium titanate (BaTiO3), and calcium zirconate (CaZrO3).
AAPA discloses silica is a well-known material used in the substrate art.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the filler of Deisenhofer using silica, since insulator materials are selected based on design considerations and tradeoffs between cost, mechanical properties, and dielectric properties. 

Allowable Subject Matter
Claims 26-37 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848